            Case 2:19-cv-05014-GAM Document 60 Filed 08/04/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEAN LAMOUNT MOTON                          :
                                            :
       v.                                   :      CIVIL ACTION NO. 19-5014
                                            :
OFFICER BRANDON HARRIS et al                :



                                           ORDER

       This 4th day of August, 2021, for the reasons set forth in the accompanying Memorandum,

it is hereby ORDERED that Plaintiff’s Second Motion for Leave to File Second Amended

Complaint (ECF 52) is GRANTED in part and DENIED in part. Plaintiff shall file a Second

Amended Complaint that conforms with the Court’s memorandum allowing a supplemental state

law claim for assault and battery. Defendants are not required to file an amended answer to the

Second Amended Complaint, as Defendants’ previous Answer will be deemed to assert a denial

of the additional claims.

       It is further ORDERED as follows:

1. Plaintiff’s Motion to Withdraw his First Motion for Leave to File Second Amended Complaint

    (ECF 51) is GRANTED.

2. Plaintiff’s First Motion for Leave to File Second Amended Complaint (ECF 48) is DENIED

    as moot.

3. Plaintiff’s Motion for Extension of Time to Complete Discovery (ECF 56) is DENIED,

    provided, however, that Plaintiff may supplement the record with additional medical records

    and reports, as necessary, with Defendant allowed the opportunity to respond.


                                                           /s/ Gerald Austin McHugh
                                                           United States District Judge
